SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com October 27, 2009 Securities and Exchange Commission Washington, D.C. 20549 Ladies and Gentlemen: The firm of Seale and Beers, CPAs was previously principal accountant for Vanguard Minerals Corporation (the "Company") and has reviewed the financial statements period ending June 30, 2009 for Vanguard Mineral Corporation.Effective September 22, 2009, we were dismissed from the Company as principal accountants. We have read the Company's statements included its Form 8-K/A pertaining to Seale and Beers CPAs dated September 23, 2009, and we agree with such statements contained therein. We have no knowledge about the appointment of Maddox Ungar Silberstein, PLLC as new auditors, nor whether they were consulted prior to their appointment as auditors. Sincerely, Seale and Beers, CPAs Las Vegas, NV CC: U.S. Securities & Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 202-551-5300 Phone 202-772-9252 Fax Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 50 South Jones Blvd., Suite 202 Las Vegas, NV 89107 888-727-8251 Fax:
